Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant’s amendments to the claims to include recitations of ‘weight’ and ‘equal to and counteracted with the weight’ required subsequent consideration and an updated search, wherein a final rejection is provided herein as necessitated by amendment. 
Applicant’s amendments to the claims have also overcome the previous grounds of rejection under 35 U.S.C. 112(a) and (b), withdrawn herein. 
Claim Objections
Claim 4 is objected to because of the following informalities:  
Please amend “the electromagnetic centerless clamp” to “an electromagnetic centerless clamp”.
Please amend “the center buffer clamp” to read “a center buffer clamp”. 
Appropriate correction is required.
The limitation reciting “taking the thin-walled bearing ring down for subsequent machining” is objected to. Although it is clear that the claim scope requires some sort of positional manipulation of the bearing ring, Examiner recommends amending the claim to reflect that the bearing ring is “removed” from the electromagnetic centerless clamp, rather than “taken down”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 5, the limitation reciting “the weight of the thin-walled bearing rings of different types” renders the claimed invention indefinite. Currently, claim 4 recites a singular thin walled bearing ring and an associated model. Claim 5 recites a plurality of rings, i.e. different types. Given the amendment directed towards determining weight, it is unclear what quantity of workpieces is being evaluated/weighed. For the purposes of examination, the claim is being interpreted so as to include data of various types of workpieces, wherein one singular workpiece is selected, weighed, and ground at a time. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US 3209494) in view of Smith (US 4712332).
Regarding claim 4, Seidel (US 3209494) discloses an antigravity shear-resisting and deformation-eliminating centerless grinding machining method (see Abstract), comprising:
adjusting a parameter of an electromagnetic coil (89) according to the thin-walled bearing ring (wherein Col. 10, lines 10-36 disclose that the magnetic force of the face place urges the workpiece there against with sufficient force to hold the workpiece and to rotate the workpiece as the face plate rotates, i.e. an appropriate magnetic force is applied, wherein Col. 11, lines 58-63 disclose gravitational forces; the gravitational force on the workpiece is counteracted by the electromagnet 88 using coil 89 in magnetic chuck 29, wherein the outer peripheral pressure from the grinding wheel is counteracted by the internal support member exerting differential pressure), 
such that a magnetic force generated by the electromagnetic coil is counteracted with the thin-walled bearing ring acting on the electromagnetic centerless clamp (see magnetic chuck 29 having electromagnet member 88 containing coil 89, see Col. 5, lines 52-49; Col. 5, lines 65-68; wherein Col. 11, lines 57-64 disclose net vertical forces including the force of gravity on the workpiece; wherein Col. 12, lines 1-15 disclose that the central position of the workpiece is aligned by the magnetic face plate; wherein an equilibrium position is determined by the location of the central position of the workpiece, and the equilibrium position is dynamically maintained via pressure differentials throughout processing, see Col. 11, lines 1-17);
mounting the thin-walled bearing ring on the electromagnetic centerless clamp (chuck 29; see Col. 5, lines 65-68, Col. 4, lines 14-16 and Figures 9A-9C) and mounting the center buffer clamp on an inner side of the thin-walled bearing ring (see SM1, see also support member 128 having support surfaces 129, for supporting the workpiece; see also stud support member disclosed in Col. 10, lines 19-36 and Col. 7, lines 1-12);
starting a grinding tool (grinding wheel 19 or grinding wheel 130, see Figures 2 and 5 as well as 9A-9C; Col. 6, lines 34-39; Col. 3, line 74-Col. 4, line 11), wherein the grinding tool machines an outer surface (external peripheral surface 25d) of the thin-walled bearing ring rotatably (see Col. 6, lines 34-39; Col. 10, lines 40-45), and 
the center buffer clamp (central support member SM1) counteracts a tangential force from extrusion of the grinding tool on the inner side of the thin- walled bearing ring while the thin-walled bearing ring is ground (see Col. 10, lines 55-75 regarding the equal and opposite pressure with respect to the grinding forces, specifically to avoid distortion of the workpiece; wherein Figure 8a illustrates the circuit diagram for pressure developed on the inner peripheral surface of a workpiece during external grinding, see Col. 3 lines 48-51; wherein the gap G1 between the workpiece and central support stud is configured to stay constant and does so by applying pressure at different areas of the internal part of the workpiece W1 when being operated on, see Col. 8, lines 67-75, Col. 9, lines 2-12 and 18-22 and 48-52; please refer to the arrows regarding pressure in Figures 9a-9c during an outer peripheral grinding; see also Col. 10, lines 30-40 and 46-75; Col. 7, lines 1-12 and 30-40; Col. 6, lines 32-48); and 
after grinding is completed, taking the thin-walled bearing ring down for subsequent machining (wherein Examiner recognizes the intent of the step of removing the bearing ring from the machine in order to perform additional machining, however Examiner is interpreting the claimed invention to not include the scope of subsequent machining, but focus on the dismounting of the workpiece; wherein Col. 12, lines 16-35 disclose tests in the plural form, i.e. more than one operation, including a coarse grinding; wherein the workpiece must be both mounted and removed from the system in order to perform said tests; wherein Col. 11, lines 20-26 and Figure 12 also show a coarse feed and a fine feed; wherein after a workpiece is removed, the workpiece may be moved in any direction, i.e. including ‘down’; wherein the recitation of ‘down’ bears little patentable weight without establishing axes or planes, considered only as it relates to the limitation recited in claim 6 including the recitation of ‘above’). 
However, although Seidel discloses taking into account the forces of the workpieces for the purposes of a net equilibrium, Seidel does not explicitly teach carrying out a preliminary experiment according to a model of a to-be- machined thin-walled bearing ring to determine weight of the thin-walled bearing ring. Examiner notes that the limitation of “a model of a to-be-machined thin-walled bearing” is being interpreted as the same workpiece throughout the claim, as applied above, wherein the model portion of the limitation imparts a type of data associated with the workpiece. 
	However, from the same or similar field of endeavor of centerless grinding, Smith teaches carrying out a preliminary experiment according to a model of a to-be- machined thin-walled bearing ring to determine weight of the thin-walled bearing ring (wherein Col. 57, lines 31-44 teach that the downward force executed on the support surface includes the weight of the long workpiece, wherein the weight may be pre-calculated for each position from the size, weight, and shape of each workpiece; wherein Col. 27, lines 12-32 teach of the signal storage memory within the instruction and data units; see also Col. 28, lines 32-57; Col. 33, lines 19-32; Col. 53, lines 5-25; Col. 65, lines 24-33; Col. 4, lines 55-61).
	Both Smith and Seidel are directed towards grinding systems which include elements for measuring and counterbalancing forces applied to a cylindrical workpiece during outer peripheral surface machining. Similar to the central support stud and chuck of Seidel, the cradle and cylinder arrangement of Smith is provided to support the workpiece during external grinding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pre-calculating step to measure the weight of the workpiece, as taught by Smith, into the invention of Seidel. Seidel suggests the importance of considering the summation of forces being imparted on the workpiece during use in in order to provide the data necessary for the operation of the central support stud differential pressure; see at least Column 11, lines 57-63. The weight of the workpiece is a force that is included within the summation of forces. One would be motivated to include the weight pre-calculation step, as taught by Smith, into the invention of Seidel because the data acquired by the measurement increases reliable accuracy of the counterbalancing forces during automated controlled grinding (Smith: Col. 3, lines 55-68, Col. 57, lines 45-67 and Col. 58, lines 1-17; Col. 48, lines 30-35, Col. 53, lines 8-25). This modification would be recognized as using known techniques, i.e. calculations and different operations, to improve a similar grinding operation in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seidel (US 3209494) in view of Smith (US 4712332), as applied to claim 4 above, and in further view of Futa (US 5410289).
Regarding claim 5, the combination of Seidel in view of Smith teaches the claimed invention as applied to claim 4 above, and further teaches wherein after the weight of the thin-walled bearing rings of different types is determined (Smith: Col. 57, lines 34-44 teach calculating weight of different workpieces), the magnetic force to the thin-walled bearing ring is changed, such that the weight is just counteracted and extrusion deformation is prevented (wherein the combination of Seidel in view of Smith teaches this limitation, please see above as well as Seidel: Col. 10, lines 24-36 and 55-75).
	However, although modified Seidel teaches that the magnetic coil in the magnetic chuck is energized to a sufficient magnitude for holding the workpiece (Col. 10, lines 27-36), Seidel does not explicitly teach how the magnetic coil is altered to do so, i.e. by adjusting a number of turns, a current and a voltage of the electromagnetic coil. 
However, from the same or similar field of endeavor of employing an electromagnet for holding loads via magnetic force, Futa teaches adjusting a number of turns, a current and a voltage of the electromagnetic coil (wherein Col. 1, lines 16-24 teach that the lifting strength is a function of ampereturns, which is a unit of measurement equaling the current running through the coil multiplied by the number of turns in the coil, whereby the strength of a magnet may be altered; wherein an external power supply is used to provide electrical power to the magnet, see Col. 2, lines 46-49; see also Col. 3, lines 13-21; Col. 5, lines 13-31 and 37-47).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Futa into the invention of modified Seidel to include a specific type of magnetic force control. One would have been motivated to do so in order to perform the change of magnetic intensity in a controlled manner that is commonly known in the field of electromagnets designed to provide a lifting/load bearing function (Futa: Col. 1, lines 9-27). This operation of altering the magnetic strength in the manner described by Futa has the benefit of reducing excessive heat generation (Futa: Col. 1, lines 39-42), which is a goal of Seidel (Seidel: Col. 3, lines 9-13 and Col. 1, lines 64-60). This modification would be recognized as using a known technique, i.e. altering turns, currents, and voltage of a lifting electromagnet, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 6, the combination of Seidel in view of Smith teaches the claimed invention as applied to claim 4 above, and further teaches wherein in the electromagnetic coil (Seidel: 89) is uniformly arranged and mounted in a middle of the electromagnetic centerless clamp (Seidel: see Figure 2 regarding the position of coil 89), and the electromagnetic coil is located in a position right above the thin-walled bearing ring (Seidel: wherein the coil 89 is above and around the workpiece 25, see Figure 2).
However, although modified Seidel teaches that the magnetic coil in the magnetic chuck is energized to a sufficient magnitude for holding the workpiece (Col. 10, lines 27-36), Seidel does not explicitly teach how the magnetic coil is altered to do so, i.e. the position and the number of turns thereof can be adjusted thereof. 
However, from the same or similar field of endeavor, Futa (US 5410289) teaches the position and the number of turns thereof can be adjusted within an electromagnetic coil (wherein Col. 1, lines 16-24 teach that the lifting strength is a function of ampere turns, which is a unit of measurement equaling the current running through the coil multiplied by the number of turns in the coil, whereby the strength of a magnet may be altered; wherein an external power supply is used to provide electrical power to the magnet, see Col. 2, lines 46-49; see also Col. 3, lines 13-21; Col. 5, lines 13-31 and 37-47; wherein the position is changed by the alteration of the number of turns of the electromagnet).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Futa into the invention of modified Seidel to include a specific type of magnetic force control. One would have been motivated to do so in order to perform the change of magnetic intensity in a controlled manner that is commonly known in the field of electromagnets designed to provide a lifting/load bearing function (Futa: Col. 1, lines 9-27). This operation of altering the magnetic strength in the manner described by Futa has the benefit of reducing excessive heat generation (Futa: Col. 1, lines 39-42), which is a goal of Seidel (Seidel: Col. 3, lines 9-13 and Col. 1, lines 64-60). This modification would be recognized as using a known technique, i.e. altering turns, currents, and voltage of a lifting electromagnet, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi (CN 106239355). See control device 30, chuck main body 170, electromagnetic coil disclosed on page 2 paragraph 1 and page 8 paragraph 1 of the supplied translation. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/JOEL D CRANDALL/Examiner, Art Unit 3723